DAUKSCH, Judge.
This is an appeal from a sentence in a case involving leaving the scene of an automobile accident where a death and an injury occurred. By leaving the scene he failed *361to stop and render aid to persons critically and fatally injured. Because appellant was convicted of only one count he cannot receive two sentences, one of five years incarceration (the maximum statutory punishment) and the other probation upon his release from prison. The probation term is hereby vacated.
We find no reversible error in the departure sentence.
SENTENCE AFFIRMED AS MODIFIED.
SHARP, C.J., and COWART, J., concur.